Per Curiam,
Our attention having been called to the fact that the appellant’s paper-book does not contain the certificate of the judge to the transcript of the evidence printed therein as required by our rules, we have examined the record sent up to us and find that, not only is the certificate lacking, but the evidence itself has not been brought up. Further, the rule requiring the appellant’s paper-book to contain a statement of the question or questions involved, has been utterly disregarded. This rule which is declared to be “ in the highest degree mandatory, and admitting no exception,” has now been in force long enough to be well understood. For the reasons suggested the appeal will be quashed. We remark, ex gratia, that an examination of the instructions quoted in the second assignment in the light of the evidence printed in the appellant’s paper-book fails to convince us that the court committed any error of which he has just reason to complain.
Appeal quashed.